Citation Nr: 0937023	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include angioedema, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1977, August 1982 to March 1986, and June 1991 to July 1992.  
His latter period of service included service in the Persian 
Gulf, from July 1991 to June 1992.  He also served with the 
Michigan Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The issues that the Veteran appealed 
included the denial of service connection for angioedema and 
for a right knee disability.  These matters were previously 
before the Board in April 2005 at which time the case was 
remanded for additional evidentiary and due process 
development.  These matters were again before the Board in 
January 2007 at which time the Board granted service 
connection for postoperative medial meniscus tear with 
chondromalacia patella (degenerative arthritis), right knee, 
and remanded the issue of entitlement to service connection 
for angioedema for additional development.  As this decision 
is considered a full grant of the benefits sought with 
respect to the issue of entitlement to service connection for 
a right knee disability, this issue is no longer in appellate 
status and will not be further addressed.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The issue on appeal of entitlement to service connection for 
angioedema, to include as due to Persian Gulf Service, has 
been recharacterized as noted on the title page of this 
decision which includes consideration of other skin disorders 
as well.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, and the disability 
for which he seeks service connection raises both direct and 
presumptive theories of entitlement.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317:  (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisystem illness 
include, but are not limited to the following:  fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Pursuant to the duty to assist, the veteran will be afforded 
a VA medical examination.  McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In this case, the Veteran's service treatment records show 
periodic treatment for psoriasis that began prior to his 
service in the Persian Gulf.  Postservice medical records 
show treatment for psoriasis, urticaria and angioedema.  In 
terms of angioedema, this was first noted in 1998 and has 
repeatedly been diagnosed in outpatient records and 
examination reports as idiopathic in nature.  A June 1998 
Persian Gulf Registry examination report diagnoses the 
Veteran as having idiopathic angioedema while also noting an 
undiagnosed illness concern due to swelling of the Veteran's 
face.  However, following this report is a July 1999 medical 
report from a private infectious disease specialist who 
discussed the Veteran's angioedema in terms of a symptom and 
opined that he did not feel that the Veteran's symptoms, to 
include angioedema, were secondary to "Gulf War Syndrome".  
There is also a private physician, Dr. Gilroy, in June 2001 
who opined that the Veteran had angioneurotic edema, possibly 
idiopathic, possibly both environmental and food allergies 
with chemical sensitivities causing allergy overload and the 
angioneurotic edema.  

It is thus unclear from the evidence in this case whether a 
diagnosis of angioedema may be construed as a known clinical 
diagnosis; or of a "sign or symptoms" of a skin disorder 
which may be subject to a grant of service connection under 
the presumptive provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.    

It is also unclear whether the Veteran has a present skin 
disorder, namely psoriasis, that is related to service on a 
direct basis.  See 3.303, 3.310(b).  In this regard, as noted 
above, treatment for psoriasis is shown in the Veteran's 
service treatment records, beginning with his first period of 
service in the 1970s.  In addition, psoriasis is noted in 
postservice medical records.  Moreover, in May 2009, the RO 
received medical records from the Mayo Clinic that contain 
diagnoses in June 2000 of urticaria and angioedema, and 
underlying psoriasis.  Thus, this raises a question as to 
whether the Veteran's angioedema is in any way related to 
psoriasis.   

As the Board may not rely on its own unsubstantiated medical 
opinion in its decision, and so as to properly decide this 
claim, a remand is in order for further medical development.  
38 U.S.C.A. § 5103A(d); See Allday v. Brown, 7 Vet. App. 517 
(1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  This 
development is in line with the Veteran's representative's 
July 2009 written request that the Veteran be afforded a new 
examination in order to clarify his diagnoses and etiology of 
same.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2008); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, this matter is remanded for the following 
action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for skin 
problems/angioedema that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2.  The RO/AMC should afford the Veteran 
a medical examination, to be conducted by 
a qualified physician, to ascertain 
whether a skin disability, to include 
angioedema and psoriasis, may be 
attributable on a direct or presumptive 
basis to any incident of active military 
service, including active duty in the 
Southwest Theater of Operations.  The 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.  All necessary and 
appropriate clinical testing must be 
conducted.  The examiner must respond to 
the following inquiries:

a.  Whether it is at least as likely 
as not (i.e., probability of 50 
percent or higher) that any 
identified skin disorder, to include 
psoriasis, is related to the 
Veteran's active military service.  

b.  If angioedema is noted to be a 
known clinical diagnosis, is it at 
least as likely as not (50 percent 
or higher probability) that such 
diagnosis is linked to any incident 
of active military service, to 
include inservice treatment for 
psoriasis.  

c.  If the Veteran is noted to 
exhibit objective indications of 
angioedema, do such objective 
indications constitute a notation of 
"signs and symptoms" of an 
unspecified skin disorder that 
cannot be linked by history, 
physical examination, and laboratory 
tests to any known clinical 
diagnosis.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development. 
Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). If 
any such action does not resolve the 
claim, the RO/AMC shall issue the Veteran 
and his representative a Supplemental 
Statement of the Case and provide an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

